Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Restriction
Applicants’ election without traverse of Group I (claims 1-9 and 15-18) and species of anionic surfactant with ammonium group (claims 1, 3, 16, and 18) and wash off composition (claims 7-9) in the reply filed on 25 March 2021 is acknowledged.

Status of Application
The instant application is a national stage entry of PCT/EP2017/080507 filed 27 November 2017.  Claims 1-12 and 15-18 are currently pending.  Claims 13-14 are cancelled.  Claims 2, 6, 10-12, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2021.  Claims 1, 3-5, 7-9, 16 and 18 are examined on the merits within. 

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935). 
	Regarding instant claims 1 and 3, Gunn et al. disclose an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprises a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  
	Regarding instant claims 4 and 16, the composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH.
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 
	Regarding instant claim 7, the composition can be in the form of shampoo, body wash, hand soap, facial washes, shaving cream, laundry detergents, etc. (wash off compositions).  See paragraph [0003]. 
	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
. 

Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 3-5, 7-9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn et al. (U.S. Patent Application Publication No. 2005/0233935) in view of Meine et al. (U.S. Patent Application Publication No. 2011/0224120).
	Regarding instant claims 1 and 3, Gunn et al. teach an aqueous structured surfactant composition comprising 7.7 parts by weight to 50 parts by weight of an anionic surfactant for use in personal care compositions.  See abstract.  The anionic surfactant includes ammonium lauryl sulfate or ammonium laureth sulfate.  See paragraph [0027].  The composition may additionally comprises a structuring agent selected from fatty acids.  See paragraph [0029].  The fatty acid includes stearic acid.  See paragraph [0042].  The structuring agent is present in 0.1 to 25 parts by weight.  See paragraph [0045].  
	Regarding instant claims 4 and 16, the composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH.
	Regarding instant claims 5 and 18, the composition is aqueous, i.e., liquid.  See abstract. 

	Regarding instant claims 8-9, the composition may comprise an additional structuring agent, such as a cationic surfactant.  See paragraphs [0030-0039].  Various cationic surfactants are listed which do not include soap. 
	Although the composition comprises the same type of anionic surfactant and carboxylic acid in the same amounts as claimed and thus should have the same pH, the prior art of Meine et al. was provided to further make obvious the importance of the pH.
	Meine et al. teach liquid washing or cleaning agents comprising surfactants, silver, and fatty acid.  See abstract.   The composition comprises 2-60% of a surfactant selected from an anionic surfactant and 0.01 to 10% of fatty acid.  See paragraph [0012].  Suitable fatty acids include stearic acid.  See paragraph [0032]. Anionic surfactants include C12 to C16 alkyl sulfates.  See paragraph [0041]. The pH is preferably between 5 and 8.5.  See paragraph [0061]. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the pH of the composition is between 4.5 to 6.5 because this falls within the preferred pH range of a composition comprising stearic acid and anionic sulfate surfactants that provide efficient antimicrobial properties. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 3-5, 7-9, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-10, 13-15, 17, 20, and 22-27 of copending Application No. 15/768912 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 15/768912 are directed to antimicrobial compositions comprising a fatty acid and an anionic surfactant selected from ammonium lauryl sulfate, ammonium laureth sulfate and ammonium dodecyl benzene sulfonate.  The only difference lies in the fact that Application No. 15/768912 also comprises a silver oxide and is thus much more specific. The invention of Application No. 15/768912 is in effect a "species of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus the two are not patently distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615